                                                                         USDC-SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT
                                                                         ELECTRO NICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                         DOC#:
                                                                         DATE FILED: 7/11 'i     /t
 BRYAN MACANCELA, EDISON
 MACANCELA, FILIBERTO VILLALBA,
 JOSE ABREGO, LUIS ROMEL CURCHI,
 MIL TON QUIZHPILEMA, ALEXANDER
 COSTA, VICTOR PASTUIZACA, and
 JOHNNY PASTUIZACA,

                                  Plaintiffs,                             No. 19-CV-1003 (RA)

                            V.                                 MEMORANDUM OPINION & ORDER

 ALTA OPERATIONS LLC, ALTA
 OPERA TIO NS EAST LLC, and SVITLANA
 FLOM,

                                  Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiffs Bryan Macancela, Edison Macancela, Filiberto Villalba, Jose Abrego, Luis

Romel Curchi, Milton Quizhpilema, Alexander Costa, Victor Pastuizaca, and Johnny Pastuizaca

bring this action against Defendants Alta Operations LLC, Alta Operations East LLC, Allan

Basaran, and Svitlana Flom for alleged violations of the Fair Labor Standards Act ("FLSA") and

the New York Labor Law ("NYLL"). 1 Before the Court is the parties' application for approval of

a settlement agreement. 2

         The Court, having reviewed the parties' proposed agreement and fairness letter, finds that

the settlement is fair and reasonable. Under the terms of the proposed settlement agreement,




          1
            Although Plaintiffs Bryan and Edison Macancela filed a collective and class action complaint on behalf of
herself and others similarly situated, the parties subsequently amended the complaint to remove the collection and
class action allegations and added claims on behalf of seven additional plaintiffs. The settlement has been reached
only as to these individual plaintiffs.
          2
            Defendant Basaran is not a party to the settlement agreement.
Defendants agree to pay Plaintiffs a total of $40,000 in exchange for the relinquishment of their

wage and hour claims. After attorney's fees and costs are subtracted, the remaining sum will be

distributed as follows to each plaintiff: $3,658.45 to Plaintiff Bryan Macancela; $3,300.00 to

Plaintiff Edison Macancela; $3,000.00 to Plaintiff Filiberto Villalba; $2,500.00 to Plaintiff Jose A.

Abrego; $3,100.00 to Plaintiff Luis Romel Curchi; $3,000.00 to Plaintiff Milton Quizhpilema;

$600.00 to Plaintiff Alexander Costa; $4,500.00 to Plaintiff Johnny Pastuizaca; and $6,600.00 to

Plaintiff Victor Pastuizaca. These sums reflect payment in full for all unpaid hours and overtime

compensation Plaintiffs claim in the Amended Complaint. The total amount is therefore

reasonable.

         The Court also approves the attorney's fees and costs set forth in the fairness letter. "In an

FLSA case, the Court must independently ascertain the reasonableness of the fee request." Gurung

v. White Way Threading LLC, 226 F. Supp. 3d 226, 229-30 (S.D.N.Y. 2016). Here, the fee is

approximately one-third of the award, and when using a "percentage of the fund" approach, "courts

regularly approve attorney's fees of one-third of the settlement amount in FLSA cases." Meza v.

317 Amsterdam Corp., No. 14-CV-9007, 2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14, 2015).

According to the letter, Plaintiffs' attorney will receive $9,741.55. 3 After costs are subtracted, the

attorney's fee award is approximately one-third of the net settlement amount. Plaintiffs' attorney

has also submitted contemporaneous billing records, which reflect diligent expenditures of time

and effort on this case. The amount of the fee is therefore reasonable as a fair percentage of the net

award.




          3
            The Court notes that the proposed settlement agreement mistakenly provides that Plaintiffs' counsel will
receive $9,831.55, which is $90 more than the amount provided above. Plaintiffs' counsel has represented to the Court
that this amount is erroneous, and should be reduced to $9,741.55. Rather than requiring the parties to submit a revised
settlement agreement, the Court, in the discretion afforded to it by the modification clause of the proposed settlement
agreement(, 7), modifies the attorney's fees in the settlement to $9,74 I .55.

                                                           2
       Plaintiffs' release of claims is also fair and reasonable. "In FLSA cases, courts in this

District routinely reject release provisions that 'waive practically any possible claim against the

defendants, including unknown claims and claims that have no relationship whatsoever to wage-

and-hour issues."' Gurung, 226 F. Supp. 3d at 228 (quoting Lopez v. Nights of Cabiria, LLC, 96

F. Supp. 3d 170, 181 (S.D.N.Y. 2015)). The release provision at issue here is far more limited than

those routinely rejected. The release is limited to "all actions, causes of action, or claims for

violations of the Fair Labor Standards Act ... and/or the New York Labor Law," and it expressly

does not affect claims that might arise after the execution of the agreement. Thus, the Court finds

that the release in the proposed settlement agreement is fair and reasonable.

       The Court notes, however, the potential for language in paragraph 5.b. of the proposed

settlement agreement to be construed as broadening the release provision. In paragraph 5.b.,

Plaintiffs affirm that they have received "all compensation, wages, bonuses, commissions, benefits

and other monies to which they are entitled" and that no further entitlements are due. Thus, should

Plaintiffs subsequently initiate, for example, a civil rights action for damages against Defendants,

such an action would claim a monetary entitlement, in potential contrast with paragraph 5. b. of the

proposed settlement agreement. Pursuant to the agreement's severability and modification clause

(i-1 7), however, the Court interprets paragraph 5.b. to encompass only those entitlements arising

from a claim alleged in the Amended Complaint for a violation of the FLSA or NYLL. Similarly,

the Court interprets paragraph 8, which requires any controversy or claims relating to the

agreement, "as well as any other claims," to be resolved in New York state court, to be limited to

actions relating to the enforcement of this proposed settlement agreement.




                                                 3
                                          CONCLUSION

         For the reasons stated above, the Court approves the parties' settlement agreement. The

Court dismisses the Complaint with prejudice in accordance with the settlement agreement. The

Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:     July 11, 2019
           New York, New York

                                                   R nnie Abrams
                                                   United States District Judge




                                                  4
